ON MOTION ROE REHEARING.
Hines, J.
In division 3 of the opinion as originally written, we inadvertently stated that the decree rendered upon the verdict was taken after the motion for new trial was overruled. The decree was taken upon the rendition of the verdict, and before the motion for new trial was overruled; but when the motion was filed, an order was taken superseding the decree until the further order of the court. The supersedeas was in force at the time the motion for new trial was overruled, and such supersedeas ceased with the judgment overruling the motion for new trial. So the decree must be treated as having become of force at the time of said judgment. In view of these facts, the ruling dismissing the writ of error was not erroneous for the reason that the decree had been taken on the rendition of the verdict, the same having been superseded as above stated. The 3d division of the opinion as originally written is therefore changed to correspond with the facts above stated.

Rehearing denied.